     Case: 1:20-cv-06928 Document #: 9 Filed: 01/25/21 Page 1 of 1 PageID #:30

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Glen Ellyn Pharmacy, Inc.
                                               Plaintiff,
v.                                                            Case No.: 1:20−cv−06928
                                                              Honorable Sara L. Ellis
Ashgrove Marketing Agency, LLC, et al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 25, 2021:


       MINUTE entry before the Honorable Sara L. Ellis: Pursuant to notice of voluntary
dismissal [8], the Court dismisses this action against all Defendants without prejudice and
with each party to bear its own costs and fees. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
